Citation Nr: 0025568	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-08 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's verified periods of active military service 
extended from May 1970 to January 1972 and from October 1973 
to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for bilateral sensorineural hearing loss.  A July 
1999 rating decision denied service connection for tinnitus.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was subjected to acoustic trauma during 
service in the form of the noise of gunfire during combat.

3.  The veteran has current hearing loss and tinnitus 
disabilities.

4.  The competent medical evidence of record relates the 
veteran's current hearing loss and tinnitus to his inservice 
acoustic trauma.  

5.  The veteran's bilateral sensorineural hearing loss is the 
result of noise exposure injury during active military 
service. 

6.  The veteran's bilateral tinnitus cannot be reasonably 
disassociated from his bilateral sensorineural hearing loss.  



CONCLUSION OF LAW

Bilateral sensorineural hearing loss and tinnitus were 
incurred in active military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  We are satisfied 
that VA has assisted the veteran as much as it can in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss, tinnitus, 
and/or acoustic trauma during service; (2) whether he has 
current hearing loss and tinnitus disabilities; and, if so, 
(3) whether the current disabilities are etiologically 
related to his military service.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
second and third issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999). 

The veteran's service medical records do not appear to be 
entirely complete.  However, the veteran's January 1979 
separation examination report does contain the notation 
"severe bilateral hearing loss - has appointment with 
audiology."  However, the audiology examination does not 
appear to be of record.  

The veteran's separation papers, DD 214, reveal that the 
veteran served in combat in Vietnam.  Specifically the 
veteran was a mortar crewman.  As such, the Board finds as 
fact that the veteran was subject to acoustic trauma in the 
form of the noise of gunfire and mortar fire during combat.  

In June 1979 a VA audiology examination of the veteran was 
conducted.  The pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15

25
LEFT
10
10
5

25

Speech audiometry revealed speech recognition ability of 98 
percent in both ears.  This examination does not reveal a 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385 (1999).  However, because the threshold for normal 
hearing is from 0 to 20 dB, with higher threshold levels 
indicating a degree of hearing loss, these results show that 
the veteran had some degree of hearing loss at this time.  
See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In July 1998 a private otolaryngology examination of the 
veteran was conducted.  While the audiology test results are 
graphic in nature, the diagnosis was sensorineural hearing 
loss and tinnitus.  The examining physician specifically 
related these disorders to the veteran's inservice noise 
exposure during combat in Vietnam.  

In September a VA examination of the veteran was conducted.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
35
60
LEFT
30
25
25
30
50

The average pure tone decibel loss at the above frequencies 
was 39 for the right ear and 32 for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in each ear.  These audiometric results reveal that the 
veteran has a current hearing loss disability within the 
meaning of 38 C.F.R. § 3.385 (1999).  The veteran also 
reported having bilateral tinnitus.  The diagnosis was 
bilateral sensorineural hearing loss and bilateral tinnitus.  
The examining physician specifically related the causative 
factor of these disabilities as being the veteran's inservice 
noise exposure.  

The evidence of record clearly supports a grant of service 
connection for the claimed disabilities.  The record shows 
noise exposure during service.  There is competent medical 
evidence of a current hearing loss disability.  Finally, two 
physicians, one VA and one private, have related the 
veteran's current hearing loss and tinnitus to his combat 
noise exposure during service.  As such, service connection 
for bilateral sensorineural hearing loss and bilateral 
tinnitus is granted.


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  

Service connection for bilateral tinnitus is granted.  



		
	BETTINA S. CALLAWAY
	Veterans Law Judge



 

